                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

OKOEGUALE OBINYAN,                               §
              PLAINTIFF,                         §
                                                 §
V.                                               §    CASE NO. 3:18-CV-0933‐D
                                                 §
PRIME THERAPEUTICS LLC, ET AL.,                  §
              DEFENDANTS.                        §

                                              ORDER

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case on June 26, 2019. Plaintiff filed objections on July 23, 2019 and August 8, 2019, and the

court has made a de novo review of those portions of the proposed findings and recommendation

to which objection was made. Assuming arguendo that the objections are timely, they are overruled,

and the court adopts the findings, conclusions, and recommendation of the United States Magistrate

Judge.

         Accordingly, the October 24, 2018 motion of defendant Walgreens Specialty Pharmacy

Holdings, LLC (“WSPH”), incorrectly named as “Alliance Rx Walgreen Prime,” to set aside entry

of default is granted, and plaintiff’s motion for a default judgment is denied as moot. WSPH must

file a responsive pleading to plaintiff’s complaint within 14 days of the date of this order.

         SO ORDERED.

         August 13, 2019.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
